Citation Nr: 1730772	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical muscle spasm. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a left shoulder disability.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge in a video-conference hearing; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claim.

The Veteran contends that he has a left shoulder condition due to or a result of a motor vehicle accident (MVA) while in service.  However, the Board notes that all theories of entitlement to the benefits sought reasonably raised by the record must be considered by the Board.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Hence, as detailed below, the Board has expanded the claim to include service connection secondary to a service-connected disability, specifically service-connected cervical muscle spasm, as a theory of entitlement for consideration. 

Service treatment records (STRs) reflect that in August 1967 the Veteran jumped off a truck that exploded due to aviation fuel.  He hit the ground on his right side, injuring his head and right shoulder, and straining the left side of his neck.  He was treated for abrasions on his right shoulder.  In October 1967, he complained of pain in the left side of his neck and upper chest.  In December 1967, he reported pain and tenderness over the left sternoclavicular joint and sternocleidomastoid muscle.  In January 1968, he complained of pain in the left shoulder, neck, and sternum.  In a March 1968 separation report of medical examination, the physician found no shoulder or upper extremity conditions, but in his report of medical history, the Veteran contended that he experienced swollen and painful joints, arthritis or rheumatism, and bone or joint deformity. 

The Veteran continued to complain of left shoulder and neck pain in an October 1968 VA examination, and in September 1970 had a diagnosis of left sternoclavicular sprain and residuals of a sprain of the neck.  In January 1971, he reported continued pain in the left subclavicular area, with mild pain on palpation, and had a diagnosis of muscle spasm with a psychomotor component.  

In May 1990, the Veteran reported chronic pain in his neck with radiating pain into the left arm, and feelings of numbness and tingling in the left thumb.  The physician's impression was service-connected muscle spasm now with complaints of radicular-type pain of the left arm.  Likewise, in July 1991, the physician assessed neck spasm with possible radiculopathy.

A February 1992 VA examination report reflects complaints of neck and left arm pain in the back of the neck and between the shoulder blades, which radiated to the left shoulder, arm, hand, thumb, and index finger.  X-rays of the cervical spine revealed multiple cervical discopathies.  The examiner opined that the left arm pain was caused by the multiple cervical discopathies.  A March 1996 VA examination report documents mild traumatic arthritis of the cervical spine by history and possible mild left root irritation.  The VA examiner opined that the left shoulder symptoms were more likely related to the shoulder muscles and especially the cervical group than to intrinsic bone or joint pathology.  However, in a July 1996 VA examination report, the examiner noted degenerative disc disease (DDD) of the cervical spine, which had not been present at the time of the Veteran's 1967 MVA.  He observed that x-rays of the cervical spine in 1968 and 1970 did not reveal DDD or bony pathology.  He opined that the increasing severity of the Veteran's cervical DDD was not a result of his service-connected cervical muscle spasms, and he attributed all of the Veteran's current symptoms, to include his left shoulder pain, to his DDD and none to his cervical muscle spasm disorder, which he viewed as a temporary problem following the 1967 MVA.

A May 2011 VA examination report reflects that a review of the claims file indicated the Veteran might be suffering from muscle spasms of the sternocleidomastoid or digastric musculature.  A January 2011 electromyography (EMG) was within normal limits without evidence of radiculopathy.  There was limited range of motion of the left shoulder with internal and external rotation, as well as abduction, but forward flexion within normal limits.  X-rays of the shoulders revealed degenerative joint disease (DJD) without fracture or other significant pathology, and previous cervical spine x-rays showed DJD with vertebral narrowing.  The VA examiner stated that the Veteran's examination and x-ray findings were consistent with DJD due to aging.  A December 2011 addendum opinion reflects that the Veteran had muscle spasms in the left side of his neck since his 1967 MVA.  The examiner found that there was no documentation of a left shoulder injury during service, and that according to the Veteran he injured his right shoulder during the MVA.  The examiner noted that the Veteran received physical therapy in 1991 for his neck and shoulder pain, and that the majority of his medical records since then addressed his neck pain and not his shoulder pain.  He noted that there was some "irregularity of the greater tuberosity, which may be due to previous injury," but that there were no significant degenerative changes or calcification in the soft tissues.  As such, the examiner opined that the Veteran's left shoulder condition was less likely than not caused by or the result of his military service.

A December 2012 VA examination report documents the Veteran's complaints of increased muscle spasm and pain over the left sternocleidomastoid muscle, as well as normal shoulder sensory examination and no radiculopathy.

The Board finds the VA examination opinions in this case to be inadequate.  As a preliminary matter, the Board notes that the Veteran first complained of left shoulder pain in January 1968 while in-service.  Further, the Veteran has continuously reported left shoulder pain and pain in the left sternoclavicular joint since service.  Moreover, starting in the 1990s, the Veteran started complaining of radicular pain in his left arm, which started at the neck or in-between his shoulder blades and radiated down the arm and into his fingers.  

While the March 1996 VA examiner opined that the Veteran's left shoulder symptoms were more likely related to the shoulder muscles and especially the cervical group than to intrinsic bone or joint pathology, he did not provide an opinion whether this was due to or a result of any in-service injury, to include the 1967 MVA or secondary to the service-connected cervical muscle spasms.  Further, while the July 1996 VA examiner opined that the Veteran's left shoulder condition was due to his cervical DDD, which was not a result of his service-connected cervical muscle spasms, he did not address the Veteran's continuity of symptomatology or whether the current left shoulder diagnosis was a progression of any in-service injury.  Likewise, the December 1991 VA examiner opined that the Veteran's left shoulder DJD was less likely than not due to any in-service injury, but he failed to address the Veteran's continuity of symptomatology and discuss whether the noted "irregularity of the greater tuberosity," which he stated might be due to a previous injury, was related to any in-service injury or a progression of any in-service injury, or aggravated by the Veteran's service-connected cervical muscle spasm.  

Finally, the Board notes that none of the VA examiners addressed whether the Veteran's left shoulder disability was caused or aggravated by his service-connected cervical muscle spasms despite the March 1996 VA examiner's opinion that the Veteran's left shoulder symptoms were more likely related to the shoulder muscles and especially the cervical group.

As such, a remand is necessary to obtain a VA opinion from an appropriate VA physician as to the etiology of any left shoulder disability, and whether any left shoulder disability(ies) is/are due to or a result of an in-service injury, to include the 1967 MVA; or due to or aggravated by his service-connected cervical muscle spasm.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician to address the nature and etiology of any left shoulder disability(ies).  

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the medical opinion, and the medical opinion must reflect that the claims folder was reviewed.

The physician should clearly identify all diagnoses of the left shoulder currently present, or present at any point pertinent to the current claim on appeal, i.e., from approximately April 2011-to include left sternoclavicular strain, left sternocleidomastoid muscle spasms, and left shoulder DJD-even if now asymptomatic or resolved.

The physician should also discuss whether any currently diagnosed left shoulder disability is a progression of any previously diagnosed left shoulder disability.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion:

a)  As to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service, to include as an injury from the 1967 in-service MVA.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's left shoulder disability is either (i) caused or (ii) aggravated by the service-connected cervical muscle spasm.

In addressing the above, the physician must specifically consider and discuss all pertinent evidence, to include the in-service complaints of left shoulder pain and continuous reports of left shoulder pain thereafter, and the March 1996 VA examiner's opinion that left shoulder symptoms were more likely related to the shoulder muscles and especially the cervical group than to intrinsic bone or joint pathology.  

The physician should also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.
 
Notably, the lack of medical treatment for or diagnosis of left shoulder disability during service should not, alone, form the basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and his assertions in this regard should be considering in formulating the requested opinion.

3.  After completing the above, and any additional action deemed warranted, adjudicate the claim of entitlement to service connection for a left shoulder disability in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

